DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     TRENTON TARIQ MORGAN,
                           Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                     Nos. 4D20-969 and 4D20-971

                          [February 4, 2021]

   Consolidated appeal from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Jeffrey Dana Gillen, Judge; L.T. Case Nos.
502019CF000405AXXXMB and 502019CF001155AXXXMB.

   Carey Haughwout, Public Defender, and Benjamin            Eisenberg,
Assistant Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Heidi L. Bettendorf,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GERBER, FORST and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.